

117 HR 3933 IH: Ground-Based Augmentation Systems in the National Airspace System Implementation Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3933IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Fitzpatrick (for himself, Mr. Lamb, Mrs. Torres of California, and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for the installation of ground-based augmentation systems, and for other purposes.1.Short titleThis Act may be cited as the Ground-Based Augmentation Systems in the National Airspace System Implementation Act or the GBAS Act.2.Ground-based augmentation systems implementation(a)In generalSection 44502 of title 49, United States Code, is amended by adding at the end the following:(g)Implementation of ground-Based augmentation systems(1)In generalNot later than 12 months after the date of enactment of this subsection, the Secretary of Transportation shall establish procedures, criteria, and grant programs necessary for deploying GBAS equipment and avionics at United States airports and in aircraft operated by air carriers in the United States approving categories of instrument approaches and maintaining GBAS.(2)Funding(A)To airportsThe Secretary shall fund up to the 39 busiest airports in the United States, in terms of annual air carrier aircraft operations, to install GBAS equipment as a federally funded navigational aid.(B)To air carriersTo the maximum extent practicable and economical, the Secretary shall offer to fund air carriers operating in the United States for the installation and upgrade of GBAS avionics in the regional and air transport aircraft operated by such airports.(3)Validation of installations and instrument approachesThe Secretary shall validate the GBAS installations and certify aircraft for categories of instrument approaches.(4)Oversight and maintenanceThe Secretary shall maintain oversight and control over the operation and maintenance of GBAS at public airports.(5)Deadline for installationTo the maximum extent feasible, any installation of GBAS equipment required under this subsection shall be completed not later than 10 years after the date of enactment of this subsection.(6)Rule of constructionNothing in this subsection shall be construed to require the Secretary to decommission the ground-based navigational instrument landing system.(7)ReportNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate a report that—(A)describes the status of GBAS installation at airports and on aircraft and an estimate of the timeline for completing any remaining installations;(B)identifies any funding shortfalls required for the installation of GBAS at airports and on aircraft as well as for projected annual maintenance requirements; (C)identifies any further enhancements or upgrades to improve runways landings under all-weather operations; and(D)identifies any administrative and legislative actions that would improve the efficiency of the installation, validation, oversight and maintenance of the systems.(8)Definition of GBASIn this subsection, the term GBAS means ground-based augmentation systems, including ground equipment and avionics.(9)Authorization of appropriations(A)In generalTo make grants under this subsection, there is authorized to be appropriated $797,000,000.(B)Installation of GBASFor the procurement and installation of GBAS under paragraph (1), there is authorized to be appropriated such sums as may be necessary.(C)Administrative expensesThe Secretary may reserve up to 0.5 percent of funds made available to carry out this subsection to cover the costs of additional personnel, contracting, or other costs necessary for the administration of this subsection. .